DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Jan. 28th, 2022 has been entered.
 This action is in response to the amendments filed on Jan. 28th, 2022. A summary of this action:
Claims 1-8 have been presented for examination.
Claims 1 and 7 have been amended
Claims 9-10 have been cancelled
Claims 2 and 8 are objected to because of informalities
Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite
Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mathematical concept without significantly more. 
Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee at al., “A new implicit dynamic finite element analysis procedure with damping included”, 2017
Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 5, and 10 of copending Application No. 17/074,996 (reference application) in view of Lee et al., “A new implicit dynamic finite element analysis procedure with damping included”, 2017. 
This action is non-final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Argument 
Regarding the objection to the specification
	In view of the applicant’s amendments, the objection is withdrawn. 

Regarding the § 101 Rejection
	The rejection is maintained.

Applicant submits (Remarks, pages 10-11): “...The mathematical concept, integrated into the claimed structure analyzing method and the device, is able to render the claimed structure analyzing method and the device being performed with high efficiency, speed, stability and accuracy, in particular for a computer-assisted simulation of a non-continuous nonlinear structure including a damaged structure, a fractured structure and a collapsed structure. See present specification; [0047], [0050], [0051], [0062] and [0066]....”

Examiner’s Response: 
	The Examiner respectfully disagrees.
	See the below rejection for clarity – these additional elements do not integrate a practical application into the judicial exception, as per MPEP § 2106.04(d).

See MPEP § 2106.05(a): “It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements. See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981)) in subsection II, below. In addition, the improvement can be provided by the additional element(s) in combination with the recited judicial exception.” – in other words, an improvement in an abstract idea is still an abstract idea. 
E.g., ¶ 48 of the instant specification: “The method can calculate the stiffness-proportional damping of individual elements, separately calculate the stiffness-proportional damping force of individual elements of different structural parts, and easily solve the problem of difficulties in dealing with the traditional explicit integration method, while maintaining the non-coupling characteristics of the equation of motion...” – in other words, this conveys that the disclosed improvement is an improvement in the judicial exception alone.
E.g., ¶ 66: “However, the structure analyzing method and the computer program product provided by the present invention can replace the solution of the inverse matrix of the property matrix by using the secant damping coefficient slope and the secant stiffness coefficient slope, such that the dynamic simulation and analysis of the highly nonlinear and discontinuous structural body can be easily carried out, thus proving the high feasibility of the invention in the analysis of nonlinear and discontinuous structures.” – another example of the disclosed improvement being an improvement in the judicial exception alone.
i.e. an improvement in the mathematical concept.

Applicant submits (Remarks, page 11): “...in which the unique features out of the above combination of additional elements adds "significantly more" to the claimed structure analyzing method and device. Please see the following traverse for the rejection under 35 U.S.C. § 102 for more details....”

Examiner’s Response: 
	The Examiner respectfully disagrees. 
	See the rejection, and see the consideration of the improvement to technology that was stated above. The additional elements fail to amount to significantly more. 
	In regards to the § 102 rejection – overcoming a rejection under §102/§103 has no substantial bearing on a rejection under § 101 – i.e., they are different statutes. A determination to an improvement to technology is made in view of the instant specification, see MPEP § 2106.05(a): “If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art... An indication include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art...” – i.e., the identification of technical improvements realized by the claim over the prior art is based on “a discussion in the specification” as “the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement”.

Regarding the § 102 Rejection
The rejection is maintained.

Applicant submits (Remarks, page 13-16): “Applicant respectfully submits that Lee et al. fails to disclose or suggest each and every unique features of claim 1, such that Lee et al. forms no case of obviousness of, claim 1.  (1) Lee et al. does not disclose or suggest the unique feature of modelling a dynamic transient behavior of a physical structure transiting from a continuum structure to a non-continuous nonlinear structure...Lee et al. describes 6 examples including example 1 to example 6. However, it is important to note that NONE OF CONTENTS of these 6 examples in Lee et al. is associated with the non-continuous structure or the simulation of the non- continuous structure...As a result, Lee et al. fails to disclose, in each example, ...”

Examiner’s Response: 
	The Examiner respectfully disagrees. 

	The disclosed bridge example is, based on the specification, merely an example application of the exemplary embodiment of the invention. It is not what the claimed invention is limited to. 
	As to the examples in Lee – similar to the disclosed bridge example, the examples in Lee are merely example applications of the system of Lee. Lee is not limited to these six examples, and explicitly states this on the previously relied upon page 543, col. 1, ¶ 3: “Theoretically, the proposed procedure is feasible and powerful for dealing with a vast variety of nonlinear and discontinuous problems with damping included...Many types of nonlinear static and dynamic problems with damping included, such as large buckling deformation, material hysteresis behavior, sliding with friction, fracture, and collapse, [examples of transiting from a continuous to discontinuous/non-continuous structure, e.g. the “collapse”/”buckling”/”fracture” of the structure] have been analyzed using the proposed procedure [22,23].” – in other words, there are other examples which “have been analyzed” – including the claimed recitation. 

Applicant submits (Remarks, page 16): “Alternatively, Lee et al. fails to disclose any substantive contents regarding computing the dynamic behavior of the non-continuous structure, not to mention to further model the spatial and temporal variation of the non-continuous structure....”

Examiner’s Response: 
	The Examiner respectfully disagrees. 
	Lee, as previously cited, page 531, col. 1, ¶ 3 “The objective of this study is to propose a simple and robust time integration procedure for efficiently analyzing nonlinear damped structural systems, in particular highly nonlinear discontinuous dynamic systems with stiffness-proportional damping.” – and see the rejection for more clarification.
	As to the spatial and temporal variation of the structure: see figures such as figure 5 of Lee which includes plots of the “Displacement” compared to the “time” – which is an example of a spatial and temporal variation [i.e., how much displacement over time].
See the rejection for more clarity. 

Applicant submits (Remarks, page 17): “(2) Lee et al. does not disclose or suggest the unique feature of the equivalent nodal secant damping coefficient and the equivalent nodal secant stiffness coefficient that are configured to model the dynamic transient behavior of the physical structure transiting from the continuum structure to the non-continuous nonlinear structure.”

Examiner’s Response: 
	The Examiner respectfully disagrees. 
	See above, include seeing the citations and discussion of Lee page 543, col. 1, ¶ 3 as cited below, above, and previously – this clarifies that there “have been” example applications of Lee’s system for the “dynamic transient behavior of the physical structure transiting from the continuum structure to the non-continuous nonlinear structure” as recited in the claims. 
	As to the bridge: it is improper to import limitations from the specification into the claims.
	And to clarify: see Lee, page 533, col. 1, ¶ 2:”Extensive practical implementations indicate that if the initial equivalent nodal secant stiffness and damping coefficient in the very first iteration,...employs the equivalent nodal secant stiffness and damping coefficient in the previous time step instead of those in the previous iteration, the iteration number will decrease”
	See the rejection for more clarification. 

Applicant submits (Remarks, page 17): “(3) Lee et al. does not disclose or suggest the unique feature of modelling the dynamic transient behavior of the physical structure transiting from the continuum structure to the non-continuous nonlinear structure in accordance with at least an amount of ground displacement that is a zero order derivative of a ground displacement at a current time step as a boundary condition... It is further important to note that the ground displacement recited in claim 1 refers to a zero order derivative of a ground displacement at a current time step, but the velocity and the acceleration, in Lee et al., refers to a first order derivative and a second order derivative of a ground displacement respectively.”

Examiner’s Response: 
	The Examiner respectfully disagrees. 
subjected to JMA Kobe ground motion [ground displacement] in the horizontal direction, as shown in Fig. 15(b), recorded in the 1995 Kobe earthquake, Japan”.
	See Lee pages 534-535, the paragraph split between the pages: “Following the displacement increments, the nodal positions, velocities, and accelerations at time ...are obtained simultaneously using the Newmark integration method. After the rigid body motion is appropriately estimated using the displacement increment...”
	In other words, at each time step the “displacement increments”, which a skilled person would have inferred included the ground “displacement increment” are obtained, and then the “positions, velocities, and accelerations...are obtained” – see table 1, steps 4.2-4.4 for more clarification on this – i.e. Lee teaches “receive the amount of ground displacement at the current time step” and similar such recitations in the claims. See the rejection below for more clarity. 

Applicant submits (Remarks, page 18): “In the presently claimed invention, in order to allow the presently claimed equivalent nodal secant coefficient method to work well, a critical step is to pick and set up the right boundary condition to input. There are many types of boundary conditions available to input, and the structure analyzing results, the spatial and temporal variation of the plurality of finite elements representing for the physical structure, by performing the presently claimed structure analyzing method is sensitive to the boundary condition and the type of boundary condition inputted in. However, this is never disclosed in Lee et al., but rather only disclosed in the presently claimed invention that the zero order 

Examiner’s Response: 
	The Examiner respectfully disagrees. 
	First, see above, and see the rejection below – Lee teaches this claimed feature, as recited in the claims and given the claims BRI in view of the instant specification. 

	Next - The disclosure makes no mention of this being a “critical step”, nor is this step even clearly recited in the specification in any great detail.
	See MPEP § 2164.08(c): “A feature which is taught as critical in a specification and is not recited in the claims should result in a rejection of such claim under the enablement provision section of 35 U.S.C. 112. See In re Mayhew, 527 F.2d 1229, 1233, 188 USPQ 356, 358 (CCPA 1976)...Therefore, an enablement rejection based on the grounds that a disclosed critical limitation is missing from a claim should be made only when the language of the specification makes it clear that the limitation is critical for the invention to function as intended. Broad language in the disclosure, including the abstract, omitting an allegedly critical feature, tends to rebut the argument of criticality”
	See ¶¶ 58-60: “FIG. 7(d) to FIG. 7(f) are a series of time-variant history diagrams illustrating the ground displacement after two-time integrating the time-variant history of the ground acceleration...The data disclosed in FIG. 7(a) to FIG. 7(f) and in FIG. 8(a) to FIG. 8(b)
can be used as initial conditions.”
can be used as various boundary conditions”
	The applicant’s disclosure fails to support the argument – there is no evidence indicative that this is a “critical step” as argued and for the rationale argued, and furthermore: see Lee as relied upon, which provides numerous working examples, and states that there are other examples which “have been analyzed using the proposed procedure” on page 543, col. 1, ¶ 3. 
	
Regarding the Double Patenting Rejection
	The rejection is maintained, and has been updated below as necessitated by amendment. 
	In addition, see MPEP § 804: “As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.”

Claim Objections
Claims 2 and 8 are objected to because of the following informalities:  
Claim 2 recites “the process” however the preamble of claim 1 refers to “the method”, i.e. “the method comprising” – The Examiner suggests amending claim 2 to recite “the method”
Claim 8 is objected to under a similar rationale 
 Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 recites, in part: 
A structure analyzing method, which causes a computer to execute a process for modelling a dynamic transient behavior of a physical structure transiting from a continuum structure to a non-continuous nonlinear structure, the method comprising:
pre-discretizing the physical structure into a plurality of finite elements in accordance with a structural geometry of the physical structure;
...
causing a processor coupled with the non-transitory computer-readable medium to:

It is unclear if the “pre-discretizing” limitation of the claimed invention is being executed by the computer, as the “processor” is not explicitly used for all steps. Instead, the claim recites the processor is only required to execute some of the steps. 
As such, it is unclear which steps are being executed by the “processor”, as the processor of the computer only executes some of the steps.
Claim 7 is rejected under a similar rationale.

For purposes of Examination, the claims are interpreted to have the processor of the computer/device perform all of the steps of the method.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mathematical concept without significantly more. 

Step 1
Claim 1 is directed towards the statutory category of a process.	

	
Claim 7, and the dependents thereof, are rejected under a similar rationale as representative claim 1, and the dependents thereof. 

Step 2A – Prong 1
	The claims recite an abstract idea of a mathematical concept. See MPEP § 2106.04(a)(2).

The mathematical concept recited in claim 1 is:
A [object] analyzing method ...for modelling a dynamic transient behavior of a [object] transiting from a continuum [object] to a non-continuous nonlinear [object], the method comprising:
	pre-discretizing the physical [object] into a plurality of finite elements in accordance with a structural geometry of the physical [object];
	... a finite element spatial-temporal discrete governing model comprising an equivalent nodal secant damping coefficient and an equivalent nodal secant stiffness coefficient at a current time step, in which the finite element spatial- temporal discrete governing model..., and include the equivalent nodal secant damping coefficient and the equivalent nodal secant stiffness coefficient that are configured to model the dynamic transient behavior of the physical [object] transiting from the continuum [object] to the non-continuous nonlinear [object] in accordance with at least an amount of ... displacement that is a zero order derivative of a ... displacement at a current time step as a boundary condition;
...
	repeatedly calculate until convergence a secant damping coefficient slope and a secant stiffness coefficient slope based on known parameters, the known equivalent nodal secant damping coefficient and the known equivalent nodal secant stiffness coefficient at a previous time step ... – for clarity, on the Remarks, Jan. 28th, 2022, page 9 the applicant has stated that this is part of a “mathematical concept” 
	and replace the equivalent nodal secant damping coefficient and the equivalent nodal secant stiffness coefficient by the converged secant damping coefficient slope and the converged secant stiffness coefficient slope acting as initial values for a next time step to update the finite element spatial- temporal discrete governing model; for clarity, on the Remarks, Jan. 28th, 2022, page 9 the applicant has stated that this is part of a “mathematical concept” 

Under the broadest reasonable interpretation, the claim recites a mathematical concept – the above limitations are steps in a mathematical concept such as mathematical relationships, mathematical formulas or equations, and mathematical calculations.  If a claim, under its broadest reasonable interpretation, is directed towards a mathematical concept, then it falls within the Mathematical Concepts grouping of abstract ideas. In addition, as per MPEP § 2106.04(a)(2): “It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 
See MPEP § 2106.04(a)(2). 

As such, the claims recite a mathematical concept.

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
Claim 1 - ...which causes a computer to execute a process......providing in a non-transitory computer-readable medium......causing a processor coupled with the non-transitory computer-readable medium to:...through a computer iteration algorithm performed by the computer;...andApplication No.: 16/687,806Art Unit: 2128 causing a display coupled with the hardware processor to display ...”
Claim 7- “A structure analyzing device, wherein the device comprises a hardware processor which is configured to implement...providing in a non-transitory computer-readable medium...causing a hardware processor coupled with the non-transitory computer- 

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
“structure”, “physical structure”, “ground”, “...is programmed to have mechanical features of the physical structure...”

In addition, the following limitation is adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering: 
	3Docket No.: 7040.101Examiner: David A, Hopkinsreceive the amount of ... displacement at the current time step;

In addition, the following limitation is adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. “Selecting a particular data source or type of data to be manipulated:...”, e.g. “iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016);”:
“...to display a spatial and temporal variation of the plurality of finite elements representing for the physical structure according to the updated finite element spatial-temporal discrete governing model.”



The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
Claim 1 - ...which causes a computer to execute a process......providing in a non-transitory computer-readable medium......causing a processor coupled with the non-transitory computer-readable medium to:...through a computer iteration algorithm performed by the computer;...andApplication No.: 16/687,806Art Unit: 2128 causing a display coupled with the hardware processor to display ...”
Claim 7- “A structure analyzing device, wherein the device comprises a hardware processor which is configured to implement...providing in a non-transitory computer-readable 

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
“structure”, “physical structure”, “ground”, “...is programmed to have mechanical features of the physical structure...”

In addition, the following limitation is adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering: 
	3Docket No.: 7040.101Examiner: David A, Hopkinsreceive the amount of ... displacement at the current time step;


In addition, the following limitation is adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. “Selecting a particular data source or type of data to be manipulated:...”, e.g. “iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display
“...to display a spatial and temporal variation of the plurality of finite elements representing for the physical structure according to the updated finite element spatial-temporal discrete governing model.”

As such, the claims are directed to a mathematical concept without significantly more.

Regarding the dependent claims
Claim 2 recites additional steps in the mathematical concept
Claim 3 recites “equations” for the mathematical concept
Claim 4  recites “equations” for the mathematical concept
Claim 5 is a field of use limitation – i.e. “wherein the discontinuous nonlinear structure is a discontinuous yielded structure, a discontinuous collapsed structure, a discontinuous cracked structure, a discontinuous damaged structure, a discontinuous fallen structure, a discontinuous failed structure, or a discontinuous separated structure.” 
Claim 6 recites a part of the mathematical concept
Claim 8 recites additional steps in the mathematical concept

As such, the claims are directed towards a mathematical concept without significantly more.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee at al., “A new implicit dynamic finite element analysis procedure with damping included”, 2017

Regarding Claim 1
Lee teaches: 
	A structure analyzing method, which causes a computer to execute a process for modelling a dynamic transient behavior of a physical structure transiting from a continuum structure to a non-continuous nonlinear structure, the method comprising: (Lee, see the abstract which teaches in part “The concept of equivalent nodal secant damping coefficients is proposed to diagonalize the stiffness proportional damping matrix. Additionally, a novel method is proposed to rapidly evaluate stiffness-proportional damping nodal forces for nonlinear elements on the element level. With the assumption of lumped-mass idealization an incremental-iterative procedure is performed to solve the decoupled equilibrium equations for 
in regards to modeling a dynamic transient behavior of a physical structure... – see page 531, col. 1, ¶ 3 “The objective of this study is to propose a simple and robust time integration procedure for efficiently analyzing nonlinear damped structural systems, in particular highly nonlinear discontinuous dynamic systems with stiffness-proportional damping.”, and then see § 6 for the various examples of modelling dynamic transients of “ground acceleration” (examples 1-3 in § 6.2, these are examples of a dynamic transient behavior of a structure in response to the “acceleration” of the ground), and § 6.3 provides examples 4-6 ¶1 and figures 15-16 for more clarification
in regards from transiting from a continuous structure to a non-continuous, 1) as per page 531 as cited above this is for “nonlinear discontinuous dynamic [structural] systems” , and 2) see page 543, col. 1, ¶ 3: “Theoretically, the proposed procedure is feasible and powerful for dealing with a vast variety of nonlinear and discontinuous problems with damping included...Many types of nonlinear static and dynamic problems with damping included, such as large buckling deformation, material hysteresis behavior, sliding with friction, fracture, and collapse, [examples of transiting from a continuous to discontinuous/non-continuous structure, e.g. the “collapse”/”buckling”/”fracture” of the structure] have been analyzed using the proposed procedure [22,23].”)
pre-discretizing the physical structure into a plurality of finite elements in accordance with a structural geometry of the physical structure; (Lee, page 531, col. 1, ¶ 3: “The objective of this study is to propose a simple and robust time integration procedure for efficiently analyzing nonlinear damped structural systems, in particular highly nonlinear discontinuous dynamic systems with stiffness-proportional damping.” and see § 1 ¶ 1 – this is a “finite element” method [i.e. divides the “structural system” into a finite plurality of virtual elements] – for this being for a physical structure, see examples 1-6 in § 6 which provide numerous examples of this, wherein Lee, page 543, col. 1, ¶ 3 teaches “Theoretically, the proposed procedure is feasible and powerful for dealing with a vast variety of nonlinear and discontinuous problems with damping included. Any kind of FE can be easily included in the analysis procedure because the internal and damping nodal forces are evaluated on the element level [example of the pre-discretized, as the model is pre-discretized and then analyzed]...Many types of nonlinear static and dynamic problems with damping included, such as large buckling deformation, material hysteresis behavior, sliding with friction, fracture, and collapse, have been analyzed using the proposed procedure [22,23].” )
	providing in a non-transitory computer-readable medium a finite element spatial-temporal discrete governing model comprising an equivalent nodal secant damping coefficient and an equivalent nodal secant stiffness coefficient at a current time step ...(Lee, abstract – this is a computer implemented technique and see § 1 ¶ 1, as well as page 531, col. 1, ¶ 1 – this uses a “finite element” method wherein the model is spatial-temporal discrete, e.g.  see § 2 starting on page 531 which teaches in part “In dynamic FE analysis, basic discrete equilibrium 
	to clarify, page 533, col. 1, ¶¶ 1-2:”Extensive practical implementations indicate that if the initial equivalent nodal secant stiffness and damping coefficient in the very first iteration, i.e.,... , employs the equivalent nodal secant stiffness and damping coefficient in the previous time step instead of those in the previous iteration, the iteration number will decrease.” and see table 1, steps 4.1, 6.2, and 6.4 – also see steps 2, 7, and 8 – i.e., at each time step, the model comprises an “equivalent nodal secant stiffness and damping coefficient”  - see §§ 3-4 for more clarification) 
 in which the finite element spatial-temporal discrete governing model is programmed to have mechanical features of the physical structure, and include the equivalent nodal secant damping coefficient and the equivalent nodal secant stiffness coefficient that are configured to model the dynamic transient behavior of the physical structure transiting from the continuum structure to the non-continuous nonlinear structure in accordance with at least an amount of ground displacement that is a zero order derivative of a ground displacement at a current time step as a boundary condition; (Lee, as cited above including table 1 and §§ 3-4, and see page 543, col. 1, ¶ 3: “Theoretically, the proposed procedure is feasible and powerful for dealing with a vast variety of nonlinear and discontinuous problems with damping included...Many types of nonlinear static and dynamic problems with damping included, such as large buckling deformation, material hysteresis behavior, sliding with friction, fracture, and collapse, [examples of transiting from a continuous to discontinuous/non-continuous structure, e.g. the have been analyzed using the proposed procedure [22,23].”
as to the mechanical features: see the examples in § 6.2, e.g. Example 1 ¶ 1 on page 537 – the examples describe the mechanical features of the structure included with the model, e.g. the number of stories in a “five-story shear building” – in other words, the model represents/is programmed to have mechanical features of the physical structure – and to clarify, see page 543, col. 1, ¶ 3 and the like cited above – the model uses a “finite element” method to model the structure [i.e., this would have included the mechanical features of the structure]
as to the amount of ground displacement that is a zero-order derivative: see the examples, e.g. Example 1 ¶ 1 for the “ground acceleration”, example 4 and figure 15(b) for “ground motion” and the like- and see § 6.3, ¶ 1 the examples include “earthquake excitations” – in other words, the system is for modelling structures subject to boundary conditions such as “earthquake excitations”/”ground acceleration” and the like  
as to the zero-order: see pages 534-535, the paragraph split between the pages: “Following the displacement increments, the nodal positions, velocities, and accelerations at time ...are obtained simultaneously using the Newmark integration method. After the rigid body motion is appropriately estimated using the displacement increments, the corotational coordinates at time...can be defined....” – in other words, the system calculates all “displacement increments” [including for the ground displacement] and then obtains the positions, velocities, and accelerations at each time step (see steps 4.2 to 4.4 in table 1)
to further clarify: see equation 2 for an example of the “governing equation” for the “dynamic motion of a system” which includes “... accelerations, velocities, and displacements, ...” – and see steps 4.2 to 4.4 which teaches that each of these is solved for)
causing a processor coupled with the non-transitory computer-readable medium to: (Lee, abstract – this uses a computer) 
	3Docket No.: 7040.101Examiner: David A, Hopkins Application No.: 16/687,806Art Unit: 2128 receive the amount of ground displacement at the current time step; (Lee, table 1, steps 4.2 and 4.3 – the “displacement” is first calculated for the current time step, then the later steps are performed – see the above cited clarification on this including the ground displacement)
	repeatedly calculate until convergence a secant damping coefficient slope and a secant stiffness coefficient slope based on known parameters, the known equivalent nodal secant damping coefficient and the known equivalent nodal secant stiffness coefficient at a previous time step through a computer iteration algorithm performed by the computer; (Lee, as cited above, teaches the exemplary embodiment of the claimed invention (e.g., see Lee’s table 1 and §§ 3-4, see the instant specification) wherein Lee teaches this limitation as well, e.g., table 1 and the abstract teaches this is an “incremental-iterative procedure” wherein table 1 includes teaches “Check convergence” such as at step 3.2
as to calculating the secant damping/stiffness slopes based on known parameters: see step 4.1 and 6.2 in table 1 for the “stiffness” calculation, and step 6.4 for the “equivalent nodal secant damping coefficient”  - see equations 11-12 and 15-16 for the calculations for these steps based on known parameters and their accompanying description – in regards to the recite slope based on known parameters – see equations 14-16 of Lee, see the description, e.g. page 
	and replace the equivalent nodal secant damping coefficient and the equivalent nodal secant stiffness coefficient by the converged secant damping coefficient slope and the converged secant stiffness coefficient slope acting as initial values for a next time step. (Lee, as cited above, equations 14-16, see the description, e.g. page 533, col. 1, ¶ 2 ““Extensive practical implementations indicate that if the initial equivalent nodal secant stiffness and damping coefficient in the very first iteration... employs the equivalent nodal secant stiffness and damping coefficient in the previous time step instead of those in the previous iteration, the iteration number will decrease...” which is an example of the model being updated, and to be clear: see table 1, steps 7 and 8: “7.0 Repetition for next iteration. Replace ... and repeat step 3.0 to 6.0 until convergence is reached. Then denote final responses ...8.0 Repetition for next time step. Implement steps 2.0 to 7.0 for the next time step.”)
and causing a display coupled with the processor to display a spatial and temporal variation of the plurality of finite elements representing for the physical structure according to the updated finite element spatial-temporal discrete governing model. (Lee, see figure 5(b) to 5(d) , figures 7-8, and figure 10, which show example results – e.g. “The numerical results of the roof displacement, ..., obtained using ...are compared in Fig. 5(b).” – figure 5(b) shows a display of a varying “Displacement” over “Time” – which is an example of a spatial and temporal variation of the elements of the structure) 


Regarding Claim 2
Lee teaches: 
	The structure analyzing method as claimed in Claim 1, wherein the process further comprises:
	establishing the finite element spatial-temporal discrete governing model for each of the plurality of finite elements; (Lee, as cited above, teaches this – Lee teaches the exemplary embodiment of the claimed invention – e.g. see page 532, col. 1, ¶ 1 and elsewhere – Lee is on the “element level” – see § 3 for more clarification, as cited above, i.e. the finite element spatial-temporal discrete governing model is established in substantially the same manner as disclosed in the instant specification)
	24applying an equivalent Rayleigh damping to the finite element spatial-temporal discrete governing model to form a second spatial-temporal discrete governing model; (Lee, see equation 3 for “Rayleigh damping”, see page 531 col. 1, ¶ 3 “The commonly used Rayleigh damping with proportional damping is included in the proposed procedure to take structural damping into account.”, see equations 7-10 and their descriptions )
	and applying the known equivalent nodal secant damping coefficient and the known equivalent nodal secant stiffness coefficient at the previous time step to form a third spatial-temporal discrete governing model comprising the equivalent nodal secant damping coefficient and the equivalent nodal secant stiffness coefficient. (Lee, as cited above, teaches this – see table 1, see page 533, col. 1, ¶ 2, and see the remaining parts of § 2-3 as cited above)

Regarding Claim 3
Lee teaches: 
	The structure analyzing method as claimed in Claim 1, wherein the  finite element spatial-temporal discrete governing model, the second spatial-temporal discrete governing model, and the third spatial-temporal discrete governing model are defined by equations as follows: (Lee, as cited above, teaches this – Lee teaches the exemplary embodiment of the claimed invention, including this set of equations – see Lee, equations 2, 3, 7-10, and 13-16)
	
    PNG
    media_image1.png
    50
    795
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    314
    765
    media_image2.png
    Greyscale
	and 
    PNG
    media_image3.png
    203
    1017
    media_image3.png
    Greyscale
 25
    PNG
    media_image4.png
    439
    805
    media_image4.png
    Greyscale


Regarding Claim 4
Lee teaches:
	The structure analyzing method as claimed in Claim 1, wherein the equivalent node secant damping coefficient and the equivalent node secant stiffness coefficient are defined by equations as follows: (Lee, as cited above, teaches this – Lee teaches the exemplary embodiment of the claimed invention, including this set of equations, see Lee equations 15-16)

    PNG
    media_image5.png
    44
    942
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    161
    742
    media_image6.png
    Greyscale


Regarding Claim 5
Lee teaches:
	The structure analyzing method as claimed in Claim 1, wherein the non-continuous nonlinear structure is a discontinuous yielded structure, a discontinuous collapsed structure, a discontinuous cracked structure, a discontinuous damaged structure, a discontinuous fallen structure, a discontinuous failed structure, or a discontinuous separated structure. (Lee, example 3 on page 539 is a “yielding” structure with “post-yielding” [yielded], example 1 of Lee is an example of a separated structure, example 2 of Lee is a second example of a separated structure, § 6.3 of Lee teaches subjecting the structure to “earthquake excitations” then see the examples, see page 543 col. 1, ¶ 3 “Many types of nonlinear static and dynamic problems with damping included, such as large buckling deformation, material hysteresis behavior, sliding with friction, fracture, and collapse, have been analyzed using the proposed procedure” – i.e. Lee’s method has been applied to collapsed structures, cracked [fractured] structures, and fallen [buckled] structures wherein these are also example of a failed structure – for the discontinuous and nonlinear see page 531 col. 1 ¶ 3 “The objective of this study is to propose a nonlinear discontinuous dynamic systems with stiffness-proportional damping”

Regarding Claim 6
Lee teaches: 
	The structure analyzing method as claimed in Claim 1, wherein the computer iteration algorithm is a quasi-Newton iteration method, or a secant method. (Lee, § 3 “Therefore, the quasi- Newton method is employed in this paper to calculate the known equivalent nodal secant damping coefficient”)

Regarding Claim 7
	Claim 7 is rejected under a similar rationale as claim 1 – wherein Lee’s abstract teaches that this uses a computer, e.g. this has “excellent computational efficiency”.

Regarding Claim 8
	Claim 8 is rejected under a similar rationale as claim 2

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 5, and 10 of copending Application No. 17/074,996 (reference application) in view of Lee et al., “A new implicit dynamic finite element analysis procedure with damping included”, 2017. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 7, and the dependents thereof, are rejected under a similar rationale as claim 1, and the dependents thereof, wherein the rejection of claim 7 is in view of claim 10 of the ‘966 application. 

The primary distinction that between the two claimed inventions is that claim 1 of the ‘996 claim recites the use of a “mass coefficient” and “mass damping” whereas the instant claimed invention recites the use of “damping coefficient” and “stiffness coefficient” – these differences are obvious in view of Lee et al. See Lee, the abstract, see Lee § 2 to § 3 which teaches using “the equivalent nodal secant damping coefficient and the equivalent nodal secant stiffness”. 

A second distinction is that the instant claim 1 recites features such as “receive the amount of ground displacement at the current time step;” and “configured to model the dynamic transient behavior of the physical structure transiting from the continuum structure to the non-see Lee, §§ 6.2-6.3 for various example applications to building subject to “ground acceleration” and “Ground motion” such as from “Earthquake excitations” and see page 54, col. 1, ¶ 3: “Many types of nonlinear static and dynamic problems with damping included, such as large buckling deformation, material hysteresis behavior, sliding with friction, fracture, and collapse, have been analyzed using the proposed procedure [22,23]”, and see table 1 of Lee and pages 534-545 the paragraph split between the pages for “...Following the displacement increments [including the ground displacements], the nodal positions, velocities, and accelerations...” 

The motivation to combine the claimed invention of the ‘996 application and the teachings of Lee on a similar technique as the claimed invention of the ‘996 application as Lee provides “a novel method is proposed to rapidly evaluate stiffness proportional damping nodal forces for nonlinear elements on the element level” wherein “The proposed analysis procedure has the advantages of both traditional explicit and implicit integration methods without their disadvantages.” (Lee, abstract)


Instant – 16/687,806
Co-pending – 17/074,996
Regarding Claim 1

A structure analyzing method, which causes a computer to execute a process for modelling a dynamic transient behavior of a physical structure transiting from a continuum structure to a non-continuous nonlinear structure, the method comprising:
	pre-discretizing the physical structure into a plurality of finite elements in accordance with a structural geometry of the physical structure;
	providing in a non-transitory computer-readable medium a finite element spatial-temporal discrete governing model comprising an equivalent nodal secant damping coefficient and an equivalent nodal secant stiffness coefficient at a current time step, in which the finite element spatial- temporal discrete governing model is programmed to have mechanical features of the physical structure, and include the equivalent nodal secant damping coefficient and the equivalent nodal secant stiffness coefficient that are configured to model the dynamic transient behavior of the physical structure transiting from the continuum structure to the non-continuous nonlinear structure in accordance with at least an amount of ground displacement that is a zero order derivative of a ground displacement at a current time step as a boundary condition;
	causing a processor coupled with the non-transitory computer-readable medium to:
	3Docket No.: 7040.101Examiner: David A, Hopkins Application No.: 16/687,806Art Unit: 2128 receive the amount of ground displacement at the current time step;
	repeatedly calculate until convergence a secant damping coefficient slope and a secant stiffness coefficient slope based on known parameters, the known equivalent nodal secant damping coefficient and the known equivalent nodal secant stiffness coefficient at a previous time step through a computer iteration algorithm performed by the computer;
and replace the equivalent nodal secant damping coefficient and the equivalent nodal secant stiffness coefficient by the converged secant damping coefficient slope and the converged secant stiffness coefficient slope acting as initial values for a next time step to update the finite element spatial- temporal discrete governing model;
	and causing a display coupled with the processor to display a spatial and temporal variation of the plurality of finite elements representing for the physical structure according to the updated finite element spatial-temporal discrete governing model. 
Regarding Claim 1

A computer-implemented structure analyzing method causing a computer to execute a computer-assisted simulation of a dynamic behavior of a physical structure in a real world, the method comprising:
	pre-dividing a physical structure into a plurality of virtual elements in accordance with a structural geometry of the physical structure;
	provided in a non-transitory computer-readable medium in the computer a discrete increment secant iterative model established in each of the plurality of virtual elements and introducing a mass term which is established based on a consistent mass scheme in each of plurality of virtual elements and capable of being further discretized into an incremental secant form to have an equivalent nodal secant mass coefficient and an equivalent nodal secant mass damping coefficient which the coefficients are capable of being processed by an iteration based scheme to avoid processing the mass term in a form of a mass matrix in order to avoid processing the inverse matrix of the mass matrix;
	causing a processor coupled with the non-transitory computer-readable medium to:
	implement an increment-secant iterative algorithms which the algorithm processes the mass term by the iteration based scheme, to repeatedly compute until convergence a secant mass coefficient slope corresponding to the equivalent nodal secant mass coefficient and a secant mass damping coefficient slope corresponding to the equivalent nodal secant mass damping coefficient and
replace the equivalent nodal secant mass coefficient and the equivalent nodal secant mass damping coefficient by the converged secant mass coefficient slope and the converged secant mass damping coefficient slope respectively to update the discrete increment secant iterative model;
	and causing a display coupled with the processor to display a spatial and temporal variation of the plurality of virtual elements representing for the physical structure according to the updated discrete increment secant iterative model. 
Regarding Claim 6

	The structure analyzing method as claimed in Claim 1, wherein the computer iteration algorithm is a quasi-Newton iteration method, or a secant method. 
Regarding Claim 5

	The structure analyzing method as claimed in Claim 1, wherein the increment secant iterative algorithm is selected from one of a Newton method, a quasi-Newton method, a Newton-Raphson method, and a secant approximation method. 


The claimed invention of the co-pending ‘996 does not recite instant claims 2-5 and 8. 
	Lee teaches these dependent claims – see below, see Lee § 2 and § 3 as cited above. 

Regarding Claim 2
Lee teaches: 
	The structure analyzing method as claimed in Claim 1, wherein the process further comprises:
establishing the spatial-temporal discrete governing model for each of the plurality of spatial elements; (Lee, as cited above, teaches this – Lee teaches the exemplary embodiment of the claimed invention – e.g. see page 532, col. 1, ¶ 1 and elsewhere – Lee is on the “element level”)
	24applying an equivalent Rayleigh damping to the spatial-temporal discrete governing model to form a second spatial-temporal discrete governing model; (Lee, see equation 3 for “Rayleigh damping”, see page 531 col. 1, ¶ 3 “The commonly used Rayleigh damping with proportional damping is included in the proposed procedure to take structural damping into account.”, see equations 7-10 and their descriptions )
	and applying the known equivalent nodal secant damping coefficient and the known equivalent nodal secant stiffness coefficient at the previous time step to form a third spatial-temporal discrete governing model comprising the equivalent nodal secant damping coefficient and the equivalent nodal secant stiffness coefficient. (Lee, as cited above, teaches this – see table 1, see page 533, col. 1, ¶ 2, and see the remaining parts of § 2-3 as cited above)

Regarding Claim 3
Lee teaches: 
	The structure analyzing method as claimed in Claim 1, wherein the spatial-temporal discrete governing model, the second spatial-temporal discrete governing model, and the third spatial-temporal discrete governing model are defined by equations as follows: (Lee, as cited above, teaches this – Lee teaches the exemplary embodiment of the claimed invention, including this set of equations – see Lee, equations 2, 3, 7-10, and 13-16)
	
    PNG
    media_image1.png
    50
    795
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    314
    765
    media_image2.png
    Greyscale
	and 
    PNG
    media_image3.png
    203
    1017
    media_image3.png
    Greyscale
 25
    PNG
    media_image4.png
    439
    805
    media_image4.png
    Greyscale


Regarding Claim 4
Lee teaches:
	The structure analyzing method as claimed in Claim 1, wherein the equivalent node secant damping coefficient and the equivalent node secant stiffness coefficient are defined by equations as follows: (Lee, as cited above, teaches this – Lee teaches the exemplary embodiment of the claimed invention, including this set of equations, see Lee equations 15-16)

    PNG
    media_image5.png
    44
    942
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    161
    742
    media_image6.png
    Greyscale


Regarding Claim 5
Lee teaches:
	The structure analyzing method as claimed in Claim 1, wherein the discontinuous nonlinear structure is a discontinuous yielded structure, a discontinuous collapsed structure, a discontinuous cracked structure, a discontinuous damaged structure, a discontinuous fallen structure, a discontinuous failed structure, or a discontinuous separated structure. (Lee, example 3 on page 539 is a “yielding” structure with “post-yielding” [yielded], example 1 of Lee is an example of a separated structure, example 2 of Lee is a second example of a separated structure, § 6.3 of Lee teaches subjecting the structure to “earthquake excitations” then see the examples, see page 543 col. 1, ¶ 3 “Many types of nonlinear static and dynamic problems with damping included, such as large buckling deformation, material hysteresis behavior, sliding with friction, fracture, and collapse, have been analyzed using the proposed procedure” – i.e. Lee’s method has been applied to collapsed structures, cracked [fractured] structures, and fallen [buckled] structures wherein these are also example of a failed structure – for the discontinuous and nonlinear see page 531 col. 1 ¶ 3 “The objective of this study is to propose a nonlinear discontinuous dynamic systems with stiffness-proportional damping”

Regarding Claim 8
Claim 8 is rejected under a similar rationale as claim 2 above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
PUTHANPURAYIL, “ADVANCED INHERENT DAMPING MODELS AND THEIR APPLICATION IN SEISMIC LOSS OPTIMIZATION OF VISCOUS DAMPERS”, PhD Dissertation, University of Canterbury, Aug. 2018  - see appendix 2, see figure 6.4 on page 154, see the abstract 
Rajasekharan et al., “Simplified Numerical Model for Seismic Collapse of RC Frame Structures”, 2017 – see the abstract including “To model concrete non-linearity, spatially averaged material models for concrete and steel are used. A secant stiffness based formulation is used for the nonlinear analysis of RC, through implicit numerical integration.”, see figure 4, see page 7 ¶¶ 1-2
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537. The examiner can normally be reached Monday to Friday, 10AM to 7 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.A.H./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147